                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION


 IN RE:                                                      CASE NO.: 21-80602-CRJ-7

 AMANDA MICHELLE ROBERTS SAMPLES                             CHAPTER 7
 SSN: xxx-xx-7464,

          Debtor.


              NOTICE OF RESCISSION OF REAFFIRMATION AGREEMENT

        COMES NOW the Debtor, AMANDA MICHELLE ROBERTS SAMPLES, and hereby
 rescinds the Reaffirmation Agreement with the creditor, World Finance Corporation, filed with
 the U.S. Bankruptcy Court on April 30, 2021 identified as docket entry number 18, and as
 grounds therefore would show as follows:

        1.    The Debtor entered into a Reaffirmation Agreement with the Creditor, World
 Finance Corporation, to reaffirm the loan secured by the 2005 Cadillac STS for the total sum of
 $1,464.96.

       2.       The Debtor no longer wishes to reaffirm the loan secured by the 2005 Cadillac
 STS and is rescinding the Reaffirmation Agreement entered between the parties.

           3.     The Discharge has not entered in the Debtor’s Chapter 7 case such that rescission
 is still timely.

        WHEREFORE, THE FOREGOING PREMISES CONSIDERED, the Debtor, AMANDA
 MICHELLE ROBERTS, hereby rescinds his Reaffirmation Agreement with World Finance
 Corporation in the amount of $1,464.96 which was filed with this Court on April 30, 2021 as
 docket entry number 18.

          DONE this 4th day of August, 2021.


                                       /s/ AMANDA MICHELLE ROBERTS SAMPLES
                                       AMANDA MICHELLE ROBERTS SAMPLES, Debtor




Case 21-80602-CRJ7        Doc 47     Filed 08/04/21 Entered 08/04/21 09:49:46            Desc Main
                                    Document      Page 1 of 2
                                                                                      Page Two
                                                                      Case No.: 21-80602-CRJ-7




                                                     /s/ BRANDON N. SMITH
                                                     BRANDON N. SMITH
                                                     Attorney for Debtor
                                                     908-C North Memorial Parkway
                                                     Huntsville, AL 35801
                                                     Phone: 256-533-5097


                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on August 4, 2021, a copy of the foregoing has been
 served upon the following by depositing copies of same in the United States mail, p roperly
 addressed and postage prepaid, or if the party being served is a registered participant in the
 CM/ECF System for the United States Bankruptcy Court for the Northern District of
 Alabama, service has been made by a Notice of Electronic Filing.

        Shannon Parker, Bankruptcy Agent             Hon. Tazewell Shepard, Trustee
        World Finance Corporation                    PO Box 19045
        3503 Memorial Parkway NW, Ste. A             Huntsville, AL 35804
        Huntsville, AL 35810-2445



                                                     /s/ BRANDON N. SMITH
                                                     BRANDON N. SMITH




Case 21-80602-CRJ7        Doc 47    Filed 08/04/21 Entered 08/04/21 09:49:46            Desc Main
                                   Document      Page 2 of 2
